        Case 3:16-cv-02769-RAM Document 556 Filed 10/30/20 Page 1 of 27




                     IN THE UNITED STATES DISTRICT COURT FOR
                       THE DISTRICT OF PUERTO RICO


THE ESTATE OF RAFAEL LEAVITT-REY,
        Plaintiff,
              vs.
                                                  CIVIL NO: 16-2769 (RAM)
SAMUEL MARRERO-GONZALEZ ET AL.,
    Defendants.



                          AMENDED OPINION AND ORDER
                               (NUNC PRO TUNC)

        Pending before the Court is the Estate of Rafael “Raphy”

Leavitt Rey’s (“Plaintiff” or the “Estate”) Motion And Memorandum

for Default Judgment And Award of Damages Against SMYSO, Inc. And

Centro Cultural de Corozal, Inc. (“Motion”). (Docket No. 548). Co-

defendants      SMYSO,   Inc.,    d/b/a   Sammy   Marrero    y    su   Orquesta,

(“SMYSO”) and Centro Cultural de Corozal, Inc. (“CCC”) have yet to

respond to the pending motion. Pursuant to the below findings of

fact and conclusions of law, Plaintiff’s Motion is GRANTED.

                                  I.   BACKGROUND

        On October 4, 2016, Plaintiff filed suit against twelve (12)

musicians, their spouses, and the conjugal partnership between

them,    when    applicable      (“Defendant   musicians”)       (“Complaint”).

(Docket No. 1 ¶¶ 12-22). SMYSO and CCC, among other additional co-

defendants, were also included in the Complaint. Id. ¶¶ 23 and 25.

All Defendants were accused of “jointly and severally, willfully
      Case 3:16-cv-02769-RAM Document 556 Filed 10/30/20 Page 2 of 27
Civil No. 16-2769(RAM)                                                   2


and   without   authorization     from    Plaintiff,    directly    and/or

contributory infringed the rights of Plaintiff by, at least,

publicly performing the copyrighted works without permission from

Plaintiff.” Id. ¶ 29. Defendants were accused of direct copyright

infringement under the Copyright Act and under the Puerto Rico

Moral Rights Act for five (5) of the Estate’s songs. Id. ¶¶ 56-

115. Certain co-defendants such as CCC were also accused of

contributory infringement. Id. ¶¶ 116-139. Finally, the Estate

sought a preliminary injunction to enjoin all Defendants from

continued violations of their rights. Id. ¶¶ 140-144.

      The   Complaint   avers   SMYSO    is   a   for-profit   corporation

organized under the laws of the Commonwealth of Puerto Rico and

which can be served through its resident agent José Armando López-

Haddock (“López”). Id. ¶ 23. López, a co-defendant musician, is a

trumpet player and band manager for the musical group Sammy Marrero

y su Orquesta, or “Sammy Marrero and his Orchestra” (“Orchestra”)

in English. Id. ¶¶ 5, 19. SMYSO is led by Sammy Marrero (“Marrero”)

and is composed of at least the Defendant musicians. Id. ¶ 23.

Marrero, also a musician co-defendant, is the Orchestra’s lead

vocalist. Id. ¶ 12. Further, SMYSO has two officers, López and

Edgard Nevárez-Hernández (“Nevárez”). (Docket No. 648-2 at 14).

Nevárez is SMYSO’s president and secretary and is responsible for

SMYSO’s musical direction, whereas López is the vice-president and

treasurer and oversees SMYSO’s administration. Id. at 14-15, 23.
      Case 3:16-cv-02769-RAM Document 556 Filed 10/30/20 Page 3 of 27
Civil No. 16-2769(RAM)                                                     3


Nevárez, a co-defendant musician, is as a trumpet player and the

Orchestra’s arranger and music director. (Docket No. 1 ¶ 18).

      On the other hand, the Complaint identifies CCC as a non-for-

profit corporation organized under the laws of the Commonwealth of

Puerto Rico. Id. ¶ 25. And as a “promoter of at least one event

where the Defendants infringed on Plaintiff’s copyrights[.]” Id.

      The Complaint was amended on April 6, 2018. (Docket No. 160).

The claims, issues and facts of both complaints are identical. Id.

The   only   changes   are   the   inclusion   of   spouses’   names,   when

applicable, and a jury trial demand. Id. The request for jury trial

was subsequently denied by this Court. (Docket No. 413).

      On April 30, 2018, default was entered upon CCC for “having

failed to file an answer or pleading within fourteen (14) days of

the Court’s Order on October 27, 2017 denying defendant SMYSO’s

Motion to Dismiss for Failure to State a Claim.” (Docket Nos. 106,

162 and 165).

      On October 3, 2018, SMYSO’s attorney filed a               Motion to

Withdraw, which was granted by the previous Judge assigned to this

case. (Docket Nos. 181 and 186). The Court ordered that SMYSO’s

new counsel enter an appearance in the case by September 24, 2018.

(Docket No. 186). To date, no new counsel for SMYSO has appeared

on the record.

      On November 2018, Plaintiff informed that SMYSO had filed a

Chapter 11 Voluntary Petition for Bankruptcy in the Bankruptcy
     Case 3:16-cv-02769-RAM Document 556 Filed 10/30/20 Page 4 of 27
Civil No. 16-2769(RAM)                                                 4


Court for the District of Puerto Rico, automatically staying this

case as to SMYSO. (Docket No. 275). On December 27, 2018, the

Bankruptcy Court granted relief from the stay and allowed this

suit against SMYSO to continue with “the sole limitation that

[Plaintiff] cannot pursue a collection of judgment until the

bankruptcy process provides otherwise.” (Docket Nos. 313 ¶ 5 and

313-4).

     The case at bar was transferred to the undersigned on June

20, 2019. (Docket No. 375). On August 3, 2020, SMYSO was ordered

to show cause why default should not be entered against it for

failure “to defend the lawsuit since the stay was lifted” and for

failure “to participate in the preparation of the proposed pretrial

order.” (Docket No. 527). Even though the Order to show cause was

served by mail to SMYSO’s at the address listed in the records of

the Puerto Rico Department of State’s Registry of Corporations,

SMYSO did not respond. Thus, default was entered against SMYSO on

August 12, 2020. (Docket Nos. 535 and 536).

     On August 27, 2020, the Court issued an Amended Partial Final

Judgment whereby it disposed the claims against the Defendant

musicians, including Nevárez, López and Marrero. (Docket No. 544).

It also incorporates by reference and enforces all the stipulations

set forth in the Joint Motion Regarding Stipulation of Judgment

and Request for Entry of Judgment in Favor of the Estate of Rafael

Leavitt Rey. Id. at 4. The Court ordered and adjudged that the
         Case 3:16-cv-02769-RAM Document 556 Filed 10/30/20 Page 5 of 27
Civil No. 16-2769(RAM)                                                        5


Defendant musicians were jointly and severally liable to the Estate

in the amount of fifty thousand dollars ($50,000). Id. at 2.

         On September 11, 2020, Plaintiff filed the pending Motion.

(Docket No. 458). On September 25, 2020, Defendant musicians filed

an opposition to the Motion (“Opposition”) and on October 6, 2020,

the Estate replied (“Reply”). (Docket Nos. 549 and 552).

                              II.   FINDINGS OF FACT

         To make findings of fact, the Court has taken as true the

well-plead allegations of the Complaint,1 the Amended Complaint,

and the documents attached to said complaints and to the pending

Motion. (Dockets Nos. 1 to 1-10; 160 to 160-11 and 548 to 548-21).

Having reviewed said allegations and documents, the Court enters

the following findings of fact:2

    1.    The Estate is the sole and rightful owner of all rights,

          titles, and interests in and to the Copyrighted Works which

          include the following musical and performance works:

           a. El Buen Pastor,

           b. Amor y Paz,

           c. Difícil de Olvidar,

           d. La Cuna Blanca, and


1 Given that CCC was found in default of the original Complaint, the Court will
only consider the allegations set forth against CCC in said Complaint. See e.g.,
Atlanta Gas Light Co. v. Semaphore Advert., Inc., 747 F. Supp. 715, 719 (S.D.
Ga. 1990) (holding that defendant’s “default as to plaintiff's original
complaint cannot be stretched to cover plaintiff's amended complaint.”).
2   Reference to a Finding of Fact shall be cited as follows: (Fact ¶ _).
      Case 3:16-cv-02769-RAM Document 556 Filed 10/30/20 Page 6 of 27
Civil No. 16-2769(RAM)                                                   6


        e. Jíbaro Soy

       (the “Copyrighted Works”). (Docket No. 160-1 ¶¶ 32, 43).

 2.    The Copyrighted Works are duly registered in the United

       States Copyright Office and in the Puerto Rico Intellectual

       Property Office. Id. ¶¶ 32-43.

 3.    Prior to the filing of the Complaint, SMYSO and its musicians

       publicly performed the Copyrighted Works, without license

       or authorization, in at least the following venues:

        a. Viera Discos on March 14, 2016;

        b. Municipality of Caguas on May 20, 2016;

        c. Municipality of Arroyo on August 12, 2016;

        d. Municipality of Hormigueros on September 3, 2016;

        e. Municipality of Corozal on October 1, 2016; and

        f. Municipality of Utuado on October 2, 2016

       (Docket No. 160-1 ¶¶ 40, 48; 548-1; 548-2 at 57).

 4.    The Estate sent SMYSO three (3) cease and desist letters

       requesting that SMYSO refrain from continuing to infringe

       the   Estate’s   rights   in   the   Copyrighted    Works   on   the

       following dates: (1) March 21, 2016; (2) March 30, 2016, and

       (3) July 13, 2016. (Docket No. 160-1 ¶ 45; 548-2 at 126-

       127; 548-16).

 5.    Following the filing of the Complaint, SMYSO continued to

       publicly    perform   unauthorized    derivative    works   of   the

       Copyrighted Works in the following venues and dates:
      Case 3:16-cv-02769-RAM Document 556 Filed 10/30/20 Page 7 of 27
Civil No. 16-2769(RAM)                                                    7


        a. Municipality of Carolina on December 28, 2016

        b. Municipality of Coamo on January 27, 2017

        c. Municipality of Cayey on April 28, 2017

        d. Municipality of Villalba on July 14, 2017

        e. State of New Jersey on August 12, 2017

        f. Los Niños Celebran San Sebastian at the Botanical Gardens

            in Río Piedras, San Juan on January 20, 2018

        g. Ft. Lauderdale, Florida on March 3, 2018

        h. Latin Roots in San Juan on June 16, 2018

        i. Ft. Buchanan in San Juan on July 29, 2018

       (Docket No. 548-1; 548-3)

 6.    CCC was the promoter of the National Plantain Festival (the

       “Festival”)    of     the    Municipality   of    Corozal,   thereby

       facilitating, promoting and enabling SMYSO to infringe on

       the Estate’s rights. (Docket No. 1 ¶ 51).

 7.    As the promoter, CCC organized the Festival, including

       booking the talent and staging the concert. Id. ¶ 128.

 8.    CCC did not have a license nor authorization from either the

       Estate or ASCAP allowing public performances of any of the

       Copyrighted Works at the Festival of the Municipality of

       Corozal on October 1, 2016. Id. ¶ 129.

 9.    As   the   promoter     of   the   Festival,     CCC   directly   and

       economically benefited from SMYSO’s infringing actions. Id.

       ¶¶ 128-130.
       Case 3:16-cv-02769-RAM Document 556 Filed 10/30/20 Page 8 of 27
Civil No. 16-2769(RAM)                                                        8


 10.    SMYSO, without authority or license, publicly performed,

        reproduced, distributed, and created derivative works of

        the Copyrighted Works. (Docket No. 160-1 ¶¶ 29, 56-85).

 11.    SMYSO tarnished the Copyrighted Works and publicly performed

        and adapted the same without showing the proper attribution.

        Id. ¶¶ 29, 86-115.

 12.    SMYSO’s compensation per event was:

         a. Municipality of Caguas on May 20, 2016 – four thousand

            fifty dollars ($4,050)

         b. Municipality of Hormigueros on September 3, 2016 – five

            thousand dollars ($5,000)

         c. Municipality    of   Corozal    on   October   1,   2016   –   five

            thousand five hundred dollars ($5,500)

         d. Municipality of Utuado on October 2, 2016 – five thousand

            five hundred dollars ($5,500)

         e. Municipality of Coamo on January 27, 2017 – four thousand

            five hundred dollars ($4,500)

         f. Municipality of Cayey on April 28, 2017 – four thousand

            five hundred dollars ($4,500)

         g. Municipality    of   Villalba   on   July   14,     2017   –   three

            thousand six hundred thirty-five dollars ($3,635)

         h. State of New Jersey on August 12, 2017 – seven thousand

            dollars ($7,000)

         i. “Los Niños Celebran San Sebastián” at the Botanical
     Case 3:16-cv-02769-RAM Document 556 Filed 10/30/20 Page 9 of 27
Civil No. 16-2769(RAM)                                                   9


           Gardens in Río Piedras, San Juan on January 20, 2018 –

           four thousand dollars ($4,000)

         j. Fort Lauderale, Florida on March 3, 2018 – ten thousand

           dollars ($10,000)

         k. Municipality of Barranquitas on April 27, 2018 – four

           thousand dollars ($4,000)

           (Docket Nos. 548-2 at 50; 548-4 to 548-14).

                              III. LEGAL STANDARD

     A. Default Judgment under Fed. R. Civ. P. 55

     Per Federal Rule of Civil Procedure 55(b), a party must “apply

to the Court for a default judgment in cases where default has

been entered against the defendant, but the amount of damages is

not a sum certain.” Puerto Rico Tel. Co. v. Ayala Rivera, 2018 WL

1705301, at *2 (D.P.R. 2018) (quotation omitted). Thus, a default

judgment “is a ‘final disposition of the case and an appealable

order’ that has the same effect as a judgment rendered after a

trial on the merits.” Grajales v. Puerto Rico Ports Auth., 2016 WL

9458792, at *2 (D.P.R. 2016) (quotation omitted). After a default

entry, a court may examine a complaint “to determine whether it

alleges a cause of action. In making that determination it must

assume   that   all   well   pleaded   factual   allegations   are   true.”

Quirindongo Pacheco v. Rolon Morales, 953 F.2d 15, 16 (1st Cir.

1992) (citations omitted) (emphasis added). See also Franco v.

Selective Ins. Co., 184 F.3d 4, 9 n. 3 (1st Cir. 1999).
    Case 3:16-cv-02769-RAM Document 556 Filed 10/30/20 Page 10 of 27
Civil No. 16-2769(RAM)                                                 10


     An entry of default does not automatically entitle a plaintiff

to damages. See Scalia v. Evolution Quality Guard, Inc., 2020 WL

1492782, at *5 (D.P.R. 2020) (citation omitted). Instead, Fed. R.

Civ. P. 55(b) states that when entering a default judgment:

          The court may conduct hearings or make
          referrals —preserving any federal statutory
          right to a jury trial— when, to enter or
          effectuate judgment, it needs to:

          (A) conduct an accounting;
          (B) determine the amount of damages;
          (C) establish the truth of any allegation
              by evidence; or
          (D) investigate any other matter.

     While the Court can hold a hearing, it is not obligated to do

so if there is basis for the damages awarded in the default

judgment. See In re The Home Restaurants, Inc., 285 F. 3d 111, 114

(1st Cir. 2002) (holding that a court has discretion to order a

default judgment without a hearing if “the allegations in the

complaint state a specific, cognizable claim for relief, and the

defaulted party had fair notice of its opportunity to object”). A

hearing is unnecessary when “arriving at the judgment amount

involves nothing more than arithmetic — the making of computations

which may be figured from the record.” See HMG Property Investors,

Inc. v. Parque Indus. Rio Canas, Inc., 847 F.2d 908, 919 (1st Cir.

1988) (finding no abuse of discretion where the amount of damages

was calculated from mortgage and loan agreements, certifications,

and other documents). Instead, the court “may rely on detailed
       Case 3:16-cv-02769-RAM Document 556 Filed 10/30/20 Page 11 of 27
Civil No. 16-2769(RAM)                                                     11


affidavits or documentary evidence” to determine the amount of

damages. See Scalia, 2020 WL 1492782, at *6 (holding unnecessary

a damages hearing because wages object of the suit could be

calculated via a sworn statement which included reports of the

methodology used to calculate damages); see also Auctus Fund, LLC

v. ERHC Energy, Inc., 2019 WL 1316749, at *3 (D. Mass. 2019);

Formatech, Inc., 2019 WL 7165930, at *8 (B.A.P. 1st Cir. 2019).

                           III. CONCLUSIONS OF LAW

  A. Copyright Infringement and Statutory Damages

       According to Section 106 of the Copyright Act, an owner of a

valid copyright retains the exclusive right to reproduce the

copyrighted work, prepare derivative works of the same, distribute

copies of the copyrighted work to the public, and perform the

copyrighted work publicly, among other rights. See 17 U.S.C. §

106. To state a valid claim for direct copyright infringement, a

plaintiff must establish two elements: “(1) ownership of a valid

copyright, and (2) copying of constituent elements of the work

that are original.” Bosh v. Banco Popular de Puerto Rico, Inc.,

2016 WL 7665774, at *2 (D.P.R. 2016) (quoting Johnson v. Gordon,

409 F.3d 12, 17 (1st Cir. 2005)). The second element requires a

plaintiff to establish that the alleged use of the copyrighted

work    was   “so   extensive   that   it   rendered   the   infringing   and

copyrighted works ‘substantially similar.’” Pina v. Rivera, 2014

WL 12749230, at * 3 (D.P.R. 2014), report and recommendation
    Case 3:16-cv-02769-RAM Document 556 Filed 10/30/20 Page 12 of 27
Civil No. 16-2769(RAM)                                                 12


adopted, (D.P.R. April 2, 2014) (quoting Airframe Sys., Inc. v. L-

3 Comms. Corp., 658 F.3d 100, 105–06 (1st Cir. 2011)).

     Per the Amended Complaint, Plaintiff is the copyright owner

of the Copyrighted Works according to Certificates of Registration

issued by the United States Copyright Office and the Certification

of Positive Inscription in the Puerto Rico State Department. (Fact

¶ 2; Docket Nos. 160-3 to 160-10). SMYSO, and as facilitated by

CCC on one occasion, publicly performed the Copyrighted Works

without authorization. (Facts ¶¶ 3, 5 and 8). Further, SMYSO

performed unauthorized and distorted versions of the Copyrighted

Works. (Facts ¶¶ 5, 10 and 11; Docket No. 160-1 ¶¶ 88, 94, 100,

106, 112). On its face, the Complaint and the Amended Complaint

adequately allege a copyright infringement claim.

     In a copyright infringement case, a copyright owner may elect

to recover statutory damages instead of actual damages and any

additional profits. See 17 U.S.C. § 504. Here, there is no doubt

that Plaintiff requested statutory damages. (Docket Nos. 1 at 29;

160—1 at 29). The First Circuit has explained that the amount of

statutory damages a plaintiff may recover “depends on the number

of works that are infringed and the number of individually liable

infringers and is unaffected by the number of infringements of

those works.” Venegas-Hernandez v. Sonolux Records, 370 F.3d 183,

194 (1st Cir. 2004) (emphasis in original).
    Case 3:16-cv-02769-RAM Document 556 Filed 10/30/20 Page 13 of 27
Civil No. 16-2769(RAM)                                                   13


     The Copyright Act provides the Court with discretion to set

a range of statutory damages between seven hundred fifty dollars

($750) to thirty thousand dollars ($30,000) per infringed work.

See 17 U.S.C. § 504(c)(1). But, if the infringer’s actions are

found to be “willful,” the range may increase up to one hundred

fifty thousand dollars ($150,000) per work. Id. § 504(c)(2). An

infringement is willful if the plaintiff can prove that the

defendant committed the infringing action “knowing” that their

actions could be copyright infringement. See Sony BMG Music Entm't

v. Tenenbaum, 660 F.3d 487, 507 (1st Cir. 2011). Thus, “statutory

damages   are   intended   to   deter   infringement   generally   and   in

particular willful infringement.” Bebe Studio, Inc. v. Zakkos,

2010 WL 3419978, at *2 (D.P.R. 2010) (citation omitted).

     Typically, a corporation can act only through its agents. See

Daimler AG v. Bauman, 571 U.S. 117, 135 n.13 (2014)(citing 1 W.

Fletcher, Cyclopedia of the Law of Corporations § 30, p. 30

(Supp.2012–2013) (“A corporation is a distinct legal entity that

can act only through its agents.”)). The First Circuit has also

repeated as a “fundamental premise” that “while a corporation does

have a noncorporeal and independent existence, it conducts its

affairs only through its officers and employees.” Stop & Shop

Companies, Inc. v. Federal Ins. Co., 136 F.3d 71, 74 (1st Cir.

1998)) (emphasis added). Further, in claims of direct copyright

infringement, such as here, “corporate officers can be held liable
     Case 3:16-cv-02769-RAM Document 556 Filed 10/30/20 Page 14 of 27
Civil No. 16-2769(RAM)                                                   14


for a corporation's infringing activity.” 43 N. Broadway LLC v.

Essential Media Grp. LLC, 2018 WL 2864014, at *2 (S.D. Fla. 2018).

     In the pending Motion, the Estate avers it is entitled to

statutory damages at the top of the statutory limit given that

SMYSO, via its officers Nevárez and López, willfully disregarded

the Estate’s rights over the Copyrighted Works. (Docket No. 548 at

5 n. 1, 18). Plaintiff included alongside the pending Motion

several   pages   of   López’s   deposition    wherein   he   admitted   to

receiving two of the cease and desist letters sent to SMYSO.

(Docket No. 548-2 at 41-43). Yet SMYSO continued to perform all

the Copyrighted Works in different venues until 2018. (Facts ¶¶ 3

and 5). This because, per López’s deposition, the officers thought

the musicians were not responsible for getting the ASCAP license

authorizing them to play the Estate’s songs. (Docket No. 548-2 at

43-44, 46-48). The Estate also attached to their Motion parts of

a transcript from Nevárez’s interview where he acknowledged how he

altered   the   original   arrangements   of   the   Copyrighted   Works.

(Docket No. 548-23 at 4-5). Hence, Nevárez and López, as SMYSO’s

agents, were purportedly the moving forces behind SMYSO’s willful

infringement of the Estate’s rights over the Copyrighted Works.

Plaintiff therefore alleges it is entitled to one hundred and fifty

thousand dollars ($150,000) per infringed work, or seven hundred

fifty thousand dollars ($750,0000) in damages. Id. at 12.
      Case 3:16-cv-02769-RAM Document 556 Filed 10/30/20 Page 15 of 27
Civil No. 16-2769(RAM)                                                           15


      While the Court is aware that it must accept the well-pled

and uncontroverted allegations set forth in the Amended Complaint,

willful infringement cannot be imputed to SMYSO. In the Joint

Motion Regarding Stipulation of Judgment and Request for an Entry

of Judgment in Favor of the Estate of Rafael Levitt Rey, Plaintiff

and the Defendant Musicians stipulated and requested that the

Court: (a) enter judgment against the Defendant Musicians for

copyright       infringement;   and    (b)   do    not   enter    a   finding    of

willfulness against the Defendant Musicians. (Docket No. 532 at 2-

3). Thus, the Court specifically stated in the Amended Partial

Final Judgment that it made “no finding of willfulness by the

Musicians[,]” including López, Nevárez and Marrero. (Docket No.

544   at   2)    (emphasis   added).    This      finding,   or   lack   thereof,

precludes a potential finding of willfulness that may attach to

the musicians and officers of SMYSO, Nevárez and López, and by

extension to SMYSO itself. It likewise binds SMYSO’s leader,

Marrero. (Docket No. 160-1 ¶ 23).

      Defendant     Musicians   espouse      a    similar    argument    in   their

Response. (Docket No. 549 at 3). Plaintiff’s Reply however states

that such a conclusion is improper given that SMYSO and the

musicians are separate defendants. (Docket No. 552 at 6). The

Estate claims that such a conclusion is uncalled for because SMYSO,

through López, admitted “in his official capacity as an officer of

this entity” that he received the cease and desist letters. Id.
    Case 3:16-cv-02769-RAM Document 556 Filed 10/30/20 Page 16 of 27
Civil No. 16-2769(RAM)                                                    16


(emphasis in original). Lastly, the Estate avers its “evidence as

to SMYSO’s acts is undoubtedly intertwined with the actions made

by its officers, [López] Haddock and Nevárez.” Id.

     Yet, the Court cannot simply separate López and Nevarez’s

personal capacity, as Defendant Musicians against whom Plaintiff

agreed the Court could not find willfulness, and their official

capacities, as officers of SMYSO. There is no evidence on the

record   that    their   activities      as    musicians   performing    the

Copyrighted Works were separate from their activities as agents of

SMYSO.   Instead,    the    Amended      Complaint    sought     to   impose

responsibility    upon   SMYSO   based    on   the   Defendant   Musicians’

performances of the Copyrighted Works. (Facts ¶¶ 3, 5, 10-11.

Thus, although there was infringement, because SMYSO’s officers

and agents cannot be found to have acted willfully, neither can

SMYSO. As noted earlier, a corporation can only act through its

agents which in SMYSO’s case happen to be the Defendant Musicians

as to whom the Court is precluded from finding willfulness due to

the stipulation plaintiff subscribed.

     The record shows that SMYSO performed the Copyrighted Works

in the Municipality of Corozal on October 1, 2016 at a concert

organized by CCC. (Facts ¶ 3 and 8; Docket No. 548-6). Per the

original Complaint, CCC is accused of direct infringement and

contributory infringement. (Docket No. 1 ¶¶ 57-86, 125-132). A

defendant may “be found liable for copyright infringement on a
     Case 3:16-cv-02769-RAM Document 556 Filed 10/30/20 Page 17 of 27
Civil No. 16-2769(RAM)                                                        17


direct or secondary theory of liability.” Berio-Ramos v. Flores-

García, 2020 WL 2788504, at *13 (D.P.R. 2020) (citing Ortiz-

González v. Fonovista, 277 F.3d 59, 62 (1st Cir. 2002)). Under the

secondary theory of liability, the United States Supreme Court has

stated    that   a   defendant   who    fails   to    personally   “violate    a

copyright may be liable for acts of infringement by third parties

when it ‘infringes contributorily by intentionally inducing or

encouraging direct infringement’           or   ‘infringes vicariously by

profiting from direct infringement while declining to exercise a

right to stop or limit it.’” e-Steps, LLC v. Americas Leading Fin.,

LLC, 2019 WL 9834429, at *2            (D.P.R. 2019) (Metro-Goldwyn-Mayer

Studios Inc. v. Grokster, Ltd., 545 U.S. 913, 930 (2005))(emphasis

added).    “Although    the   defendant    must      have   knowledge   of   the

infringing activity, ‘the defendant need only have known of the

direct infringer's activities, and need not have reached the legal

conclusion that those activities infringed a copyrighted work.’”

Montalvo v. LT's Benjamin Records, Inc., 56 F. Supp.3d 121, 134

(D.P.R. 2014) (quoting Jalbert v. Grautski, 554 F.Supp.2d 57, 68

(D. Mass. 2008). Taking the well-pled allegations in original

Complaint and in the pending Motion as true, CCC is liable for

direct and contributory infringement of the Estate’s rights over

the Copyrighted works. (Facts ¶¶ 6-9, 12; Docket Nos. 106, 162 and

165). Per the Complaint, CCC hired SMYSO to perform at the Festival

without a license or authorization              to have public performers
    Case 3:16-cv-02769-RAM Document 556 Filed 10/30/20 Page 18 of 27
Civil No. 16-2769(RAM)                                                       18


perform any of the Copyrighted Works. (Facts ¶¶ 7-8). Therefore,

CCC facilitated that SMYSO, via its musicians, infringe on the

Estate’s rights. (Fact ¶ 6). See e.g., Broad. Music, Inc. v. Prana

Hosp., Inc., 158 F. Supp. 3d 184, 194 (S.D.N.Y. 2016) (quoting

Shapiro, Bernstein & Co., H.L. Green Co., 316 F.2d 304, 307 (2d

Cir. 1963)) (“[P]proprietors are liable for the infringements of

performers within their establishment, ‘whether the [performer] is

considered, as a technical matter, an employee or an independent

contractor, and whether or not the proprietor has knowledge of the

compositions to be played or any control over their selection.’”).

Again, given that the direct infringers are the musicians, who

this Court already made no finding of willfulness, CCC cannot be

found willful either. (Docket No. 544 at 2). Thus, CCC is liable

for the infringement that occurred at the Festival, albeit not for

willful infringement.

     The Court now turns to the amount of statutory damages that

may be awarded to Plaintiff. Typically, “although the plaintiff

requesting statutory damages does not have to prove its own actual

damages or the amount the infringer profited from his conduct,

courts    have   considered     these   amounts    when   awarding   statutory

damages.” Pina, 2014 WL 12749230, at * 3 (citation omitted). A

court may also consider “factors such as ‘the expenses saved and

profits    reaped    by   the    defendants       in   connection    with   the

infringements, the revenues lost by the plaintiffs as a result of
      Case 3:16-cv-02769-RAM Document 556 Filed 10/30/20 Page 19 of 27
Civil No. 16-2769(RAM)                                                          19


the defendant's conduct,’ and the state of mind of the infringers.”

Curet-Velazquez v. ACEMLA de Puerto Rico, Inc., 656 F.3d 47, 58

(1st Cir. 2011) (quotation omitted). Here, the only evidence

provided    by   Plaintiff     related      to   lost   profits    from    SMYSO’s

performance of the Copyrighted Works is SMYSO’s compensation for

eleven performances between May 2016 to April 2018. (Fact ¶ 12).

The   compensation     amounts    to   fifty-seven      thousand     six   hundred

eighty-five dollars ($57,685). Id. In another section of its

Motion, the Estate avers that the total sum of the performance

profits    really    amounts   to    seventy-seven      thousand     six   hundred

eighty-five dollars ($77,685). (Docket No. 548 at 15-16). But this

amount includes four (4) performances for which Plaintiff has not

provided supporting evidence. Id. Thus, Plaintiff only evinced

$57,685 in performance profits. (Fact ¶ 12).

        Similarly, Plaintiff has failed to include a set list of the

songs    performed    at   each     show.   Meanwhile,     López’s    deposition

supports a finding that other songs were played in addition to the

Copyrighted Works. The deposition states, to counsel’s question

regarding which songs were played at the March 20, 2016 performance

in Caguas that “there is no way of knowing. The five songs there

are [sic], but there were other songs.” (Docket No. 548-2 at 47).

López also answered affirmatively that all five songs were played

at    subsequent     performances      in   Hormigueros,    Corozal,       Utuado,

Carolina, Coamo, Cayey, Villalba, New Jersey, Río Piedras and Ft.
     Case 3:16-cv-02769-RAM Document 556 Filed 10/30/20 Page 20 of 27
Civil No. 16-2769(RAM)                                                  20


Lauderdale. Id. at 47-48. Hence, the profits that SMYSO derived

from each performance include not just the five songs object of

this suit, but other songs which the Court is not privy to. The

Court is also unaware of how many songs were played at each show.

Thus, the Court cannot calculate how much profit the Estate lost

from each infringed work. Cf. Frank Music Corp. v. Metro–Goldwyn–

Mayer, Inc., 772 F.2d 505 (9th Cir. 1985) (finding that defendant's

use of five of plaintiff's copyrighted songs in a musical revue,

which consisted of 6 minutes of a 100-minute show, entitled

plaintiff to recover a share of the profits from the revue but

that the award of $22,000 out of $2,500,000 in profits was “grossly

inadequate”); Caffey v. Cook, 409 F.Supp.2d 484, 501-02, 509

(S.D.N.Y. 2006) (finding that defendants infringed plaintiff's

copyright through live performances, and that a third of the shares

of the net profits from concert revenues were attributable to the

copyrighted element of the show); Lottie Joplin Thomas Trust v.

Crown Publishers, Inc., 456 F. Supp. 531, 538 (S.D.N.Y. 1977)

(awarding half of the profits of a “complete works” album even

though the infringing song was only one-tenth of the set).

     The Court finds that SMYSO and CCC committed either direct or

contributory copyright infringement. Hence, Plaintiff is awarded

thirty thousand dollars ($30,000) per infringed work under the

Copyright Act. The District Court of Puerto Rico’s opinion in Pina

v. Rivera is instructive. See e.g., Pina, 2014 WL 12749230, at *3.
     Case 3:16-cv-02769-RAM Document 556 Filed 10/30/20 Page 21 of 27
Civil No. 16-2769(RAM)                                                    21


In Pina, the Court held that expected album sale profits of

$500,000, but which included profits from songs unrelated to the

copyright   infringement,    were   insufficient     evidence    of     lost

profits. Id. at *4. The Court also held therein that plaintiff

failed to present evidence of profits that accrued to defendants

from their infringement. Id. But, considering the number of online

views and downloads of the infringed works, the Court awarded

$30,000 in statutory damages for each of the three infringed songs.

Id. Here, co-defendants SMYSO and CCC will be held jointly and

severally liable for $150,000 in statutory damages. This amount,

which is almost two and a half times the amount that Plaintiff

showed they lost in profits over eleven performances, is warranted

to deter future infringing conduct. (Fact ¶ 12).

  B. Moral Rights Act and Statutory Damages

     According to the Complaint and the Amended Complaint, the

Estate also seeks statutory damages for the Copyrighted Works

pursuant to the Puerto Rico Moral Rights Act (“Moral Rights Act”),

P.R. Laws Ann. tit. 31 §§ 1401j-1401ff. (Docket Nos. 1 ¶¶ 87-116;

Docket No. 160-1 ¶¶ 86-115). Said statute “grants an author of an

original work the exclusive rights of attribution, withdrawal,

integrity, and access.” Berio-Ramos, 2020 WL 2788504, at *12

(citing P.R. Laws Ann. tit. 31 §§ 1401j(b)). This also “includes

the right to prevent the alteration, truncation, and distortion of

the work.” Ferrer v. Mun. Gov't of Lajas, 2014 WL 12686916, at *3
     Case 3:16-cv-02769-RAM Document 556 Filed 10/30/20 Page 22 of 27
Civil No. 16-2769(RAM)                                                  22


(D.P.R. 2014) (quoting Venegas Hernández v. Peer Intern. Corp.,

270 F.Supp.2d 207, 213 (D.P.R. 2003)) (quotation marks omitted)).

A violation of moral rights under the act “empowers the author or

rightful claimant to seek temporary or permanent injunction to

assert   his     rights,   redress     for    damages    and     financial

compensation.”    Id.   (official    translation    at   160-2    at    9).

Therefore, unlike the Copyright Act which only provides economic

damages, the Moral Rights Act also provides recovery for mental

suffering. See Berio-Ramos, 2020 WL 2788504, at *12. See also

Torres-Negrón v. Rivera, 413 F.Supp.2d 84, 85-87 (D.P.R. 2006)

(discussing moral right under predecessor statute, Puerto Rico’s

Intellectual Property Act, Law No. 96 of July 15, 1988, as amended,

which also protects “against harm to an author's dignity and person

that ensues from an infringement of an author's work.”).

     The statute provides the Court with discretion to set a range

of statutory damages between seven hundred fifty dollars ($750) to

twenty thousand dollars ($20,000) per infringed registered work.

See P.R. Laws Ann. tit. 31 §§ 1401s. Here, there is no doubt that

the Copyrighted Works were registered. (Fact ¶ 2). In the pending

Motion, the Estate claims that co-defendants SMYSO and CCC’s joint

liability for the infringement of the Estate’s rights over the

Copyrighted Works means that they are also subject to statutory

damages per the Moral Rights Act. (Docket No. 548 at 16-19).

Plaintiff also cites several Puerto Rico state court opinions which
    Case 3:16-cv-02769-RAM Document 556 Filed 10/30/20 Page 23 of 27
Civil No. 16-2769(RAM)                                                 23


explain that calculating moral damages is a difficult endeavor.

Id. at 17. Further, the Puerto Rico Supreme Court has explained

that the measure of damages for a violation of a party’s moral

rights “is the spiritual and social damage sustained, paying heed

to the fact that the author's moral rights may vanish if the

sanctions imposed are not sufficient.” Ferrer, 2014 WL 12686916,

at *3 (quoting Pancorbo v. Wometco de P.R., Inc., 15 P.R. Offic.

Trans. 650, 659 (1984)). The Puerto Rico District Court also held

under the Moral Right Act’s predecessor that “[g]iven the nature

of the law protecting an author's moral rights to his work, an

evaluation necessarily involves an element of subjectivity.” Id.

at *3.

     The Estate therefore claims that SMYSO’s “careless disregard

of the Estate’s moral rights of attribution and integrity over the

Copyright Works deserves no less than the maximum award [$20,000

per infringed work] of statutory damages under the Moral Rights

Act.” (Docket No. 548 at 17). This because, due to an entry of

default, it is admitted that SMYSO “tarnished” the Copyrighted

Works, and publicly performed the works and adapted versions of

them without attribution. Id. The Estate attached SMYSO’s adapted

versions of the Copyrighted Works to its Motion, as well as parts

of a transcript from an interview by Nevárez where he explained

how he altered the song’s original arrangements. (Docket Nos. 548-

22 and 548-23 at 4-5). Plaintiff alleges that “[t]his intentional
      Case 3:16-cv-02769-RAM Document 556 Filed 10/30/20 Page 24 of 27
Civil No. 16-2769(RAM)                                                      24


deformation of the Copyrighted Works was carried-out to alienate

the author, Raphy Leavitt, from his work, so that SMYSO could

become in the public perception the owners or creators of the

Copyrighted Works.” (Docket No. 548 at 18). Thus, Plaintiff claims

that the willful violation of its rights of attribution and

integrity over the Copyrighted Works warrants one hundred thousand

dollars ($100,000) in moral damages.

      However, the Court finds that it is precluded from a potential

finding of willfulness that may attach to SMYSO and CCC warranting

moral damages at the top of the statutory range. Further, Plaintiff

did   not   provide   any    evidence   showing   how   the   value   of   the

Copyrighted Works was affected by SMYSO’s actions or how the late

Mr. Raphael Leavitt Rey’s dignity was harmed. Nor did they provide

any evidence of the “the spiritual and social damage” sustained by

the Estate as a result of SMYSO and CCC’s actions. Cf. Ferrer,

2014 WL 12686916, at *3 (holding that plaintiff was entitled to

$73,000 in moral damages as based on the reinstallation costs used

as a proxy for calculating plaintiff’s moral damages and because

“[t]he manner in which the sculptures were uprooted from the

ground” without notice to the artist or the Instituto de Cultura

Puertorriqueña and “were carelessly abandoned in a parking lot

demonstrates a high degree of ingratitude and disrespect for the

integrity of the artist's work.”). Considering that Plaintiff

proffered    evidence       that   SMYSO,   via   Nevárez,     altered     the
    Case 3:16-cv-02769-RAM Document 556 Filed 10/30/20 Page 25 of 27
Civil No. 16-2769(RAM)                                                   25


arrangements of the Copyrighted Works, the Court believes that

moral damages in the amount of ten thousand dollars ($10,000) per

infringed work is appropriate. The Estate is hence entitled to

fifty thousand dollars ($50,000) in moral damages.

  C. Injunction

     According to Section 502 of the Copyright Act, an owner of a

valid copyright is entitled to injunctive relief. See 17 U.S.C. §

502. Specifically, the statute states that “[a]ny court having

jurisdiction of a civil action arising under this title may […]

grant temporary and final injunctions on such terms as it may deem

reasonable to prevent or restrain infringement of a copyright.” 17

U.S.C.A. § 502(a). “If liability is established and a continuing

threat   to   the   copyright   exists,   courts   have   usually   granted

permanent injunctions.” EMI Mills Music, Inc. v. Empress Hotel,

Inc., 470 F. Supp. 2d 67, 74 (quoting Pedrosillo Music, Inc.v.

Radio Musical, Inc., 815 F.Supp. 511, 516 (D.P.R. 1993)).

     Here, SMYSO continued to perform the Estate’s Copyrighted

Works without authorization or license to do so and once in

conjunction with CCC even after it received the cease and desist

letters and two years into this case’s litigation. (Facts ¶¶ 3-5,

8 and 10). There is a continued threat to the copyright. Given co-

defendant SMYSO and CCC’s infringement of the Estate’s rights over

the Copyrighted Works and of the possibility that additional

infringements by SMYSO and CCC might take place, the Court finds
     Case 3:16-cv-02769-RAM Document 556 Filed 10/30/20 Page 26 of 27
Civil No. 16-2769(RAM)                                                  26


that SMYSO and CCC, their agents, servants, employees, successors,

licensees,   officers,   partners,    assigns,    parent   corporations,

attorneys and any person with each or any of them are hereby

permanently enjoined from infringing “any of the exclusive rights

belonging to Plaintiff over the Copyrighted Works, including but

not limited to publicly performing, reproducing, adapting, and

distributing any and all of the Copyrighted Works, and any other

work to which Plaintiff has exclusive ownership to.” (Docket Nos.

1 ¶¶ 141-145; 160-1 ¶¶ 140-144). See Banco Popular De Puerto Rico

v. Asociación De Compositores Y Editores De Música Latinoamericana

(ACEMLA), 678 F.3d 102, 114 (1st Cir. 2012) (upholding district

court’s decision to permanently enjoin Banco Popular de Puerto

Rico “from performing, producing, selling, and/or distributing the

1999 Christmas concert.”)

                                V. ORDER

     For the foregoing reasons, the Estate of Rafael “Raphy”

Leavitt Rey’s Motion And Memorandum for Default Judgment And Award

of Damages Against SMYSO, Inc. And Centro Cultural de Corozal, Inc.

is GRANTED. The Court awards the Estate damages against SMYSO,

Inc. and Centro Cultural de Corozal, Inc. as follows:

     A. $150,000.00 in damages for violations to the Copyright Act;

     B. $50,000.00 in damages for violations to the Puerto Rico

        Moral Rights Act.
       Case 3:16-cv-02769-RAM Document 556 Filed 10/30/20 Page 27 of 27
Civil No. 16-2769(RAM)                                                    27


       Lastly, and pursuant to Section 502 of the Copyright Act, the

Court issues a permanent injunction against SMYSO, Inc. and Centro

Cultural      de   Corozal   Inc.,   their   officers,   agents,   servants,

employees, and any persons in active concert or participation with

them    and   permanently     enjoins   them   from   publicly   performing,

reproducing, distributing and / or making derivative works of La

Cuna Blanca, Amor y Paz, Dificíl de Olvidar, El Buen Pastor, and

Jíbaro Soy.

       Per Fed. R. Civ. P. 54(d) costs are awarded to Plaintiff.

       Judgment shall be entered accordingly.

       IT IS SO ORDERED.

       In San Juan, Puerto Rico this 30th day of October 2020.

                                     S/ RAÚL M. ARIAS-MARXUACH
                                     United States District Judge
